Citation Nr: 1634022	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  09-12 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury, effective June 25, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Regional Office (RO) in Nashville, Tennessee.

The Board previously considered this appeal in February 2013, and remanded these issues for further development in order to clarify prior VA examination opinions.  That development was completed, and the case returned to the Board for further appellate review.  The Board also notes that the February 2013 decision reopened the Veteran's claim for service connection for a low back disability.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of left ear hearing loss. 

2.  The Veteran was exposed to acoustic trauma during active service.

3.  Symptoms of the currently diagnosed left ear hearing loss have been continuous since service.

4.  The Veteran has a current diagnosis for lumbar spine degenerative disc disease.

5.  The Veteran experienced a lumbar spine injury while in service. 

6.  Symptoms of the current lumbar spine arthritis were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

7.  The current lumbar spine arthritis is not related to service or a service-connected left knee disability.

8.  Since June 25, 2007, residuals of a left knee disability have been manifested at worst by the following symptoms: arthritis and pain that results in limited left knee flexion to 110 degrees.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2015).

3.  The criteria for a rating in excess of 10 percent for residuals of a left knee disability have not been met or more nearly approximated since June 25, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC's) 5003, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including sensorineural hearing loss and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis and hearing loss are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these service connection claims.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Left Ear Hearing Loss

The Veteran essentially contends that he developed left ear hearing loss during service due to in-service exposure to acoustic trauma that has continued since service separation.  Specifically, the Veteran states that he experienced acoustic trauma during service due to mortar rounds, rifles, and transport aircraft while he was stationed in Vietnam.

First, the evidence of record demonstrates that the Veteran has a current left ear hearing loss disability for VA purposes.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA examination in February 2016, the Veteran was diagnosed with sensorineural hearing loss in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
30
30
35

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from in-service noise exposure due to mortar rounds, rifles, and transport aircraft during his military service in Vietnam.  See February 2016 VA examination report.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board further finds his report to be consistent with the places, types and circumstances of his service as his DD Form 214 confirms he served in the 9th Infantry Division and had service in the Republic of Vietnam.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of left ear hearing loss have been continuous since service.  The Veteran's service treatment records show that he had "normal" hearing sensitivity upon entrance and separation from service.  Although the Veteran was not specifically diagnosed with a hearing loss disability in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing diminished during service and continued to worsen since service separation.

The February 2016 VA examiner opined that the Veteran's current hearing loss is not related to service based on the "normal" audiometric results that were reported at the Veteran's discharge examination.  However, in Hensley v. Brown, the Court explained that the failure to meet VA's criteria for hearing loss at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  5 Vet. App. 155, 159-60 (1993).  The Board further notes that the VA examiner did not comment on the Veteran's report of continuous symptoms.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did experience continuous symptoms of a left ear hearing loss disability since service to warrant service connection under 38 C.F.R. § 3.303(b).

Despite the absence of documented post-service treatment related to the hearing loss or tinnitus for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  See VA treatment record, dated September 11, 2007; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  The Board finds the Veteran's statements to be consistent with the circumstances, conditions and hardships of such service.  In this case, the Veteran is competent to report symptoms of hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Throughout the course of this appeal, the Veteran has consistently contended that his hearing loss began during service and continued to worsen since service separation.  The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that his hearing loss symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).

The Board finds the Veteran's assertions of the onset of left ear hearing loss during service and his reports of left ear hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma, and current diagnosis, are sufficient to place in equipoise the question of whether the current left ear hearing loss was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of left ear hearing loss, presumptive service connection for left ear hearing loss is warranted under 38 C.F.R. § 3.303(b).  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Low Back Disability

The Veteran contends that his low back disability is related to service.  Specifically, he claims that his low back disability is a result of his service-connected left knee disability.

First, the evidence of record demonstrates that the Veteran has a current lumbar spine diagnosis for degenerative disc disease (arthritis).  VA treatment records from August 2007 contain radiographic imaging tests that indicate severe degenerative disc disease of the lumbar spine.

Next, the Veteran's service treatment records do not contain any diagnosis or treatment for a spine injury.  His entrance and separation examinations do not reveal any abnormalities.  The Veteran has mostly stated that his low back disability is due to his service-connected left knee.  See Statement In Support of Claim, received October 31, 2007.  However, he has also stated that he may have injured his low back when exiting a helicopter during service.  See January 2009 VA examination.

However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to have caused his current lumbar spine disability, or to have caused chronic or continuous symptoms of a lumbar spine disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.

As the Veteran's current lumbar spine disability is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a lumbar spine disability in service or continuous symptoms of a lumbar spine disability since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

First, the Board finds that the Veteran did not experience chronic symptoms of a lumbar spine disability during service.  The service treatment records show that the Veteran was not treated for back pain and his entrance and separation examinations did not reveal any abnormalities of the spine.  The Veteran has attested to the possibility of a lumbar spine injury in service on one occasion, which he identified as during the same time that he injured his left knee.  However, the Board does not find this report of symptoms to be credible.  Specifically, the current statements, made in connection with his claim for benefits, are inconsistent with statements made during service.  Furthermore, the record reflects the Veteran was treated frequently for other disabilities but did not mention the low back.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a lumbar spine disability during service.  38 C.F.R. § 3.303(b).

Next, the Board finds the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a lumbar spine disability after service separation.

Private treatment records from October 1996 contain the first mention of low back pain since the Veteran was discharged from service in March 1970.  X-rays from March 1997 first revealed a diagnosis of degenerative disc disease in the lumbar spine.  The Board notes that there is a 26-year period of time between service separation and initial treatment for the lumbar spine.  The Veteran has not otherwise alleged he sought treatment for a lumbar spine disability during this 26-year period.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).

In addition to the absence of documented post-service symptomatology related to the lumbar spine for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The lay evidence also includes a previous co-worker's statement  regarding his observations of the Veteran's low back symptoms post-service.  In this case, the Veteran and his co-worker are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  The Veteran's co-worker also explained that he worked with the Veteran since 1987 and that over a 30-year period of firefighter service he watched the Veteran's physical abilities decline.  See Buddy/Lay Statement, received November 15, 2007.  The Veteran also submitted a statement, received by VA in August 1980, in which he explained that he has had "back trouble" since he was discharged from service.  Despite the co-worker's and Veteran's beliefs that the low back disability is related to service, the Board finds that these statements regarding etiology and also continued symptomatology since active service, while competent, are nonetheless not credible.  Significantly, the Board finds that the reported history of continued low back problems since service is inconsistent with, and outweighed by, the other lay and medical evidence of record.  Furthermore, the VA examiners' opinions (as discussed below) are more probative as a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

The evidence documents that the Veteran did not assert he had a low back disability related to his service until he filed his original claim for benefits in June 1980.  This original claim was denied because there was no evidence of a current disability.  Sixteen years later, private treatment records note that the Veteran was treated for low back pain in October 1996.  Service treatment records also do not document any incident or any treatment for low back pain besides the Veteran's later endorsements of a possible incident associated with his service-connected left knee injury.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of a nexus between his claimed disability and service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

In addition, as shown above, the diagnosis of lumbar degenerative disc disease was not rendered until 27 years after the Veteran was discharged from service.  See March 1997 private treatment record.  Degenerative disc disease is diagnosed primarily on clinical findings such as X-rays or specialized testing such as MRI that the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  There are no clinical findings to show lumbar spine degenerative disc disease until the March 1997 private treatment record.  VA treatment records document that the Veteran has not asserted that he received treatment for low back pain since service separation.  Additionally, assuming that the Veteran did seek treatment at that time, the record does not indicate that the Veteran received treatment for lumbar spine degenerative disc disease or that he actually sought treatment within the first year following service separation.  Therefore, a lumbar spine disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Nonetheless, as a lumbar spine disability is currently shown and the evidence reflects the possibility of low back pain due to a service-connected left knee disability per the Veteran's statements, the next question is whether there is a nexus (to include aggravation or a causal relationship) between the Veteran's current low back complaints and service or the service-connected left knee disability.  

In an August 1980 statement, the Veteran explained that "many doctors and people [he knows]" have told him that this back pain "can be contributed from a weakness in one leg."  

On VA examination in January 2009, the Veteran endorsed back pain.  He told the examiner that he may have injured his back at the same time that he injured his service-connected left knee disability.  He also stated that he thinks his current back pain is a result of a limp in his gait that he developed due to his left knee disability.  The examiner opined that the lumbar spine degenerative disc disease is less likely as not related to the service-connected left knee disability.  The examiner reasoned that the etiology of degenerative disc disease is not completely understood, but that it likely is caused by many different factors.  Furthermore, the examiner stated that there are no medical studies that link a lower extremity injury to the onset of back pain and that the Veteran's "nearly normal gait [makes] it unlikely that any lower extremity problem caused his back pain."

On VA examination in February 2016, the Veteran continued to endorse low back pain due to his left knee disability.  The examiner opined that the Veteran's low back disability is less likely as not proximately due to or the result of his left knee.  The examiner reasoned that the low back is "most likely due to direct wear and tear of the lower back."  The examiner noted that the first available evidence of a low back injury post-service did not occur until 1996.  The examiner also documented that the Veteran worked for the last 30 years as a fireman and also reviewed the statements in support of the Veteran's claim that were written by co-workers, which detail the types of strenuous activities the Veteran performed over the last three decades.  These "long, complex, physically demanding, and stressful operations" also included fire hydrant testing, ladder climbing, and moderate lifting of objects.  See Buddy/Lay Statement, received November 15, 2007.  The VA examiner stated that this "provides evidence of direct trauma to the lower back related to duties as a fireman for over 30 years.  This prior trauma/injury has promoted the predisposition for degenerative changes later in life as is the case with this Veteran at this time."  The examiner could not find a nexus between the Veteran's left knee and low back because the "evidence indicates that direct trauma to the lower back is most probable."  He concluded, "There is no medical evidence located to support aggravation to the lower back related from knee conditions.  There is medical evidence to support that direct trauma, wear/tear and aging process over time can lead to degenerative lumbar spine conditions as is most likely the case with this Veteran."

The Board finds these medical opinions highly probative of a negative nexus between the Veteran's current condition and service or the service-connected left knee disability because they not only contain clear conclusions with supporting data, but also reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Despite the Veteran's belief that his service-connected left knee disability may be the cause of his low back disability, the Board finds that his statements regarding etiology are less probative than the VA examination opinions because the Veteran's statements do not contain an actual diagnosis that directly relates the Veteran's specific low back symptoms to service or with his left knee disability.  But see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current lumbar spine disability and service or the service-connected left knee disability. 

Based on the foregoing, the weight of the evidence demonstrates that a low back disability did not have its onset in service and is not otherwise related to service or a service-connected disability.  Rather, the most probative evidence establishes that lumbar spine arthritis developed due to intercurrent causes after many years post-service.  To the extent that the Veteran reports that he has had problems since service, such lay statements are inconsistent with the record and are not credible.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Left Knee Disability

The Veteran contends that his service-connected residuals for a left knee injury (left knee disability) are more severe than the current 10 percent rating reflects (effective June 25, 2007).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (2015).  Prior to June 25, 2007, the Veteran received a noncompensable rating for this disability under DC 5257 (effective November 10, 1971).  The January 2008 rating decision changed the Diagnostic Code to 5260 in order to more accurately reflect the Veteran's left knee disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) (noting that the choice of diagnostic code should be upheld if supported by explanation and evidence).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the rating of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As noted above, the Veteran's left knee is currently rated under Diagnostic Code 5260.  Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees. 38 C.F.R. § 4.71a , Diagnostic Codes 5260, 5261 (2012). 

In adjudicating the present claim, the Board has also considered the VA General Counsel VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree. VAOPGCPREC 9-2004 (2004).

The Board has also considered VA General Counsel Opinion (VAOPGCPREC) 23-97, which held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under DCs 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either DC 5260 or 5261. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604  (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (August 14, 1998).  Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment. 38 C.F.R. § 4.71a , Diagnostic Code 5257; see also VAOPGCPREC 9-98.

Furthermore, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell, 25 Vet. App. at 38-43; cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and § 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Generally, the rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

After a full review of the record, and as discussed below, the Board concludes that an increased rating in excess of 10 percent for a left knee disability is not warranted.  

On VA examination in October 2007, the Veteran endorsed intermittent left knee pain with remissions.  He told the examiner that he occasionally wore a knee brace.  The examiner noted that the Veteran's functional limitations included standing for fifteen to thirty minutes and walking one to three miles.  The examiner reported that some of the standing limitation was due to back pain as well.  Joint symptoms consisted of pain alone.  There was no deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, locking episodes, effusion, flare-ups of joint disease, or inflammation.  The Veteran's gait was described as normal and there was no abnormal weight bearing.  Range of motion testing revealed the following: flexion to 120 degrees with pain, extension to zero degrees with pain.  There was no joint ankylosis or inflammatory arthritis.  General left knee joint conditions were described as crepitus, tenderness, and painful movement.  Radiographic imaging tests revealed mild degenerative osteoarthritis.  The examiner diagnosed mild, left knee degenerative joint disease and chondrocalcinosis.  There were no effects noted regarding the Veteran's employment; however, the following activities of daily living were found to be affected: chores (moderate); shopping (mild); exercise and sports (prevented); recreation and traveling (mild); feeding, bathing, dressing, toileting, and grooming (none).

In April 2009, the Veteran submitted a statement with his substantive appeal in which he expressed disagreement with the October 2007 VA examination report that stated he denied experiencing any weakness, stiffness, giving way, and inflammation.  In fact, the Veteran stated that he does experience these symptoms, which is why he initially applied for an increase in his left knee disability rating.

The Veteran received another VA examination in February 2016.  He endorsed constant knee pain, buckling, popping, and limited range of motion.  He did not report any flare-ups.  The Veteran described functional impairment and loss in his left knee to result from bending, walking, weight bearing, and kneeling.  Range of motion testing revealed the following: flexion from zero to 110 degrees with pain and extension from 140 to zero degrees.  There was evidence of pain with weight bearing.  There was also objective evidence of localized tenderness or pain on palpation of the joint and objective evidence of crepitus.  There was no additional loss in range of motion after repetitive use testing.  Additional contributing factors were noted to include weakness and less movement.  Muscle strength testing was normal.  There was no ankylosis.  Joint stability testing did not reveal any current abnormalities and there was no history of recurrent subluxation, lateral instability, or recurrent effusion noted.  The Veteran was found to have "shin splints" (medial tibial stress syndrome) with intermittent sharp pain, but it was not found to affect the left knee's range of motion.  The Veteran was not found to have semilunar cartilage condition.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to his left knee disability.  There were no scars noted that were related to the left knee.  The Veteran was noted to regularly use a brace for his left knee.  The examiner found that the Veteran's left knee disability would impact his ability to perform occupational tasks that required any bending, walking, weight bearing, and kneeling.

Examining the evidence in light of the above rating criteria illustrates that an increased evaluation based upon limitation of flexion and extension of the bilateral knees is not warranted.  The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his left knee disability.  The Veteran is competent to report symptomatology relating to his left knee disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding his statements of worsened left knee pain.  However, he is not able to identify a specific level of disability and relate such to the appropriate Diagnostic Codes.  Moreover, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  

More probative evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) consistently report that the Veteran's flexion of the left knee far exceeds the limitation to 30 degrees required for a higher 20 percent evaluation.  In fact, range of motion testing reflected flexion to at least 110 degrees.  

The Board has also considered whether a separate disability rating was warranted under Diagnostic Code 5261, for limitation of extension.  According to the evidence of record, both lay and medical, however, the left knee has not demonstrated extension limited to 10 degrees, as required for a compensable evaluation.  Even factoring in pain, the Veteran's extension on VA examinations in October 2007 and February 2015 for the left knee was found to 0 degrees.      

The evidence reflects that the Veteran has complained of pain and limitation of motion associated with his knee.  The records indicate the Veteran has been treated with over-the-counter medication and previously used a brace.  Overall, the VA examinations and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the examinations noted additional functional loss from repetition.  Rather the examiner in October 2007 specifically noted there was no additional limitation of motion on repetitive use.  Similarly, the March 2016 VA examiner indicated the Veteran performed repetitive use testing of at least three repetitions and noted no additional functional loss or range of motion loss after three repetitions.  Without any evidence of functional loss, an increased evaluation based solely on pain is not warranted. 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca, 8 Vet. App. at 202 (1995); Mitchell, 25 Vet. App. at 32. 

The Board also considered whether a separate evaluation was warranted for instability or subluxation.  In this regard, the lay evidence of record suggests that the Veteran experiences weakness, stiffness, giving way, inflammation, buckling, and popping.  However, the more probative evidence found within the VA examination reports tested the Veteran's left knee for these symptoms and found no objective indications of dislocation, instability, or other overall functional knee impairment.  The examiners considered the lay report of giving way and popping but performed testing, such as Lachman's test, posterior drawer test and varus/valgus testing all of which were normal.  While the Veteran has reported subjective feelings of giving way, the weight of the evidence demonstrates no lateral instability or subluxation (see VA examination reports); therefore, the Board finds that a separate rating under Diagnostic Code 5257 is not warranted.

The Board also considered whether separate or increased evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however the Board finds that at no time during the pendency of this appeal has the Veteran's left knee disability been shown to result in any other functional impairment other than the limited motion for which he is already compensated.  Specifically, there is no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula and no evidence of genu recurvatum to warrant a rating under Diagnostic Code 5263.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's left knee disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Based on the foregoing, the Board concludes that the Veteran's left knee disability has been no more than 10 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected knee disability.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the Veteran's service-connected left knee disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion; thus, the demonstrated manifestations specifically associated with his service-connected left knee - namely arthritis pain and limited flexion to 110 degrees - are contemplated by the provisions of the rating schedule as previously outlined in 38 C.F.R. § 4.71a, DC 5260.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular rating is adequate and the first step of Thun has not been met.  

Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's left knee disability, and referral for consideration of an extra-schedular rating is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal, in part, arises from an appeal of an increased-compensation claim.  Accordingly, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in August 2007.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.  Furthermore, the Board is granting, in full, the benefit sought on appeal regarding service connection for left ear hearing loss and thus VA has no further duty to notify or assist.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in August and September of 2007, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the August and September of 2007 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his service connection claim for the low back in January 2009 and February 2016, and for his increased rating claim for the left knee in October 2007 and February 2016.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in February 2013.  The Board instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).








ORDER

Service connection for left ear hearing loss is granted.

Service connection for a low back disability is denied.

A rating in excess of 10 percent for residuals of a left knee disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


